PER CURIAM.
This is an appeal of a non-final order granting the motion of Wayne Frier Manufactured Home Center of Homosassa Springs, Inc. and Wayne Frier Mobile Home Sales, Inc. to submit an amended complaint of Joseph and Kathleen Stafford to arbitration. Millicent and Albert K. Morrell, Sr. are co-plaintiffs with the Staffords in Morrell v. Wayne Frier Manufactured Home Center, 834 So.2d 395 (Fla. 5th DCA 2003) in which the facts of this case are described.
The decision in Morrell is dispositive of the issue in this case. We vacate the May 7, 2002 order submitting the amended complaint to arbitration and remand to the circuit court for further proceedings.
REVERSED and REMANDED; ORDER VACATED PETERSON, PLEUS and PALMER, JJ., concur.